DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2015/0016014) in view of TANIGUCHI et al (US 2009/0316330).
Regarding claim 1, PARK teaches a multilayer capacitor (Fig. 1, 100), comprising: a body (Fig. 1, 1) comprising a plurality of dielectric layers (Fig. 4, 111) 5laminated therein, an active region (Fig. 4, between top 121 and bottom 122) and upper and lower cover regions (Fig. 4, above top 121 and below bottom 122); first and second internal electrodes (Fig. 4, 121/122) disposed with the dielectric layer interposed therebetween in the active region to be alternately exposed through both end surfaces (Fig. 4, left and right ends of 1) of the body (Fig. 4); 10and first and second external electrodes (Fig. 4, 131/132) disposed on both ends of the body and connected to the first and second internal electrodes (Fig. 4), respectively, wherein the body further comprises a buffer layer (Fig. 4, bottom half of bottom cover at a lower surface of the lower cover region to be spaced apart from each other in a length direction of the body (Fig. 4), and a groove (Fig. 4, 170) is recessed in a lower surface of the buffer layer (Fig. 4).  
However, PARK fails to fully teach a buffer layer 15comprising first and second dummy electrodes disposed on a lower surface of the lower cover region to be spaced apart from each other in a length direction of the body.
TANIGUCHI teaches a buffer layer (Fig. 10, below 84) 15comprising first and second dummy electrodes (Fig. 10, 79/80) disposed on a lower surface (Fig. 10, bottom surface of 22) of the lower cover region (Fig. 10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANIGUCHI to the invention of PARK, in order to facilitate plating growth of the external electrodes (TANIGUCHI [0098]).
Regarding claim 2, PARK, as modified by TANIGUCHI, further teach that the groove extends from one side surface of the body to the other side surface of the body in a width direction of the body (PARK Fig. 2).  
Regarding claim 3, PARK, as modified by TANIGUCHI, further teach that the first and second dummy electrodes are disposed on a single dielectric layer to face each other in the length direction (PARK Fig. 4, 123/124 are on the same layers).  
5 Regarding claim 4, PARK, as modified by TANIGUCHI, further teach that the first and second dummy electrodes are exposed through both end surfaces of the body and are connected to the first and second external electrodes (TANIGUCHI Fig. 10).  
10 Regarding claim 5, PARK, as modified by TANIGUCHI, further teach that the groove is disposed between the first and second dummy electrodes (PARK Fig. 4).  
Regarding claim 6, PARK, as modified by TANIGUCHI, further teach that a 15thickness of the lower cover region is greater than a distance between the first and second internal electrodes in the active region (PARK Fig. 4, distance below bottom 122 is greater than distance between 121/122).  
Regarding claim 7, PARK, as modified by TANIGUCHI, fail to teach that a 20plurality of the grooves are disposed on the lower surface of the buffer layer.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a 20plurality of the grooves are disposed on the lower surface of the buffer layer, in order to use multiple features that are known to decrease the noise vibrations on the capacitor (PARK [0017]), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 8, PARK, as modified by TANIGUCHI, further teach that each of the plurality of the grooves extends from one side surface 25to the other side surface in a width direction of the body (PARK Fig. 2).  
Regarding claim 13, PARK, as modified by TANIGUCHI, further teach that the groove is intersected by a line connecting the first and second dummy electrodes (PARK Fig. 4/ TANIGUCHI Fig. 10, when combine the bottom electrodes would be added to bottom of PARK 1 and groove 170 would be between them).  
25 Regarding claim 14, PARK, as modified by TANIGUCHI, further teach a board (PARK Fig. 6, 210) for mounting a multilayer capacitor (Fig. 6), Page 23comprising: a board (Fig. 6) comprising first and second electrode pads (Fig. 6, 220) on one surface thereof; and the multilayer capacitor of claim 1 (Fig. 6, 100), 5wherein the first and second electrodes of the multilayer capacitor are mounted to be connected to the first and second electrodes pads, respectively (Fig. 6).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2015/0016014) in view of TANIGUCHI et al (US 2009/0316330) in further view of LEE et al (US 2016/0111216.
Regarding claim 9, PARK, as modified by TANIGUCHI, fail to teach that the buffer layer further comprises a third dummy electrode disposed between the first and second dummy electrodes.  
LEE teaches that the buffer layer (Fig. 2, below bottom 140) further comprises a third dummy electrode (Fig. 2, 190) disposed between the first and second dummy electrodes (Fig. 2, 170/180).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of PARK, in order to construct a capacitor with high capacitance and secured warpage strength (LEE [0008]).
Regarding claim 10, PARK, as modified by TANIGUCHI and LEE, further teach the first to third dummy electrodes are spaced apart from each other on a single dielectric layer in the length direction of the body (LEE Fig. 2).  
10 Regarding claim 11, PARK, as modified by TANIGUCHI, further teach the first and second dummy electrodes are exposed through both end surfaces of the body and are connected to the first and second electrodes (PARK Fig. 4).  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein one of the plurality of the grooves is disposed between the first and third dummy 

Additional Relevant Prior Art:
KIM et al (US 2016/0240310) teaches relevant art in Fig. 2.
Kayatani et al (US 2009/0310277) teaches relevant art in Fig. 2.
KOWASE (US 2017/0162326) teaches relevant art in Fig. 4-12E.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848